Wexford Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 July 23, 2014 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 F. Street N.E. Washington D.C.20549 Re: Wexford Trust (the “Trust”) File Nos. 033-20158 and 811-05469 Dear Sir or Madam: On behalf of the Trust and its series, the Muhlenkamp Fund (the “Fund”), transmitted herewith for filing are definitive additional solicitation materials related to a transaction referred to in the definitive Proxy Statement previously filed on July 15, 2014 on behalf of the Fund.The definitive additional solicitation materials consist of a shareholder letter and a telephone script to be used for the purpose of obtaining shareholder votes on the proxy proposal. If you have any additional questions or require further information, please contact the undersigned at (414) 765-6121. Very truly yours, /s/ Angela L. Pingel Angela L. Pingel, Esq. for U.S. Bancorp Fund Services, LLC Enclosures
